Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 12/22/2021.
Claims 1-8, 10-19, 21-27, 29-36, 38-39, 44, 46, 48-50 and 53-56 are pending in this application.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. Applicant asserts that the prior art of record fails to discloses “receive the data fragments of the data payload out of order, the data payload transmitted in an ordered sequence from an initial data fragment to a final data fragment; determine if a received data fragment is the first time any data fragment of the data payload has been received, wherein the received data fragment is not the initial data fragment; in response to determining that the received data fragment is first time any data fragment of the data payload has been received, create an agent…”  Examiner respectfully disagrees. 
Julien discloses two alternatives for transmitting fragments and creating a session context.  The first alternative is using an initial fragment.  An IP Service Flow Session/session context (i.e. agent) is created when the initial fragment is received, the session context is delay until the initial fragment is received.  After the IP Service Flow Session is created, all pending and later-received fragments can be sent to the IP Service Flow Session function. The IP Service 
The second alternative discloses that fragments may be received out of order, the session context (e.g. IP service Flow Session) may be created as soon as the first fragment (i.e. different from the initial fragment) of a datagram has been received  . The session then processes the fragments until the last fragment has been processed ([0030]).  
In other words, Julien discloses receiving fragments out of order, and creating an IP service Flow Session once the first fragment is received. For example, in the second alternative, multiple fragments are transmitted such as fragments #13, #7, #2, #17, #1… when fragment #13 is received (e.g. first fragment) the session context is created and processing begins immediately. In contrast, the first alternative discloses that the session context creation is delayed until the initial (e.g. fragment #1) is received.  Examiner is relaying on the second alternative.  Therefore, the combination of Kim-Julien discloses all the limitations of the claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11-12, 21, 29, 39, 44, 46, 48-50, 53-56 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0359801 A1) in view of Julien et al (US 2009/0110003 A1).
Regarding claim 1, Kim discloses an internet of things (IoT) device to recombine data fragments of a data payload (Abstract:  present disclosure may be applied to intelligent services based on the 5G communication technology and the IoT-related technology [0120]:  reordering received RLC PDUs based on sequence number) comprising: 
(fig. 3G, [0325]:   UE includes a radio frequency (RF) processor 3 g-10, a baseband processor 3 g-20, a storage unit 3 g-30, and a controller 3 g-40): 
receive the data fragments of the data payload out of order ([0120]-[0121]:  The in-sequence delivery function may include a function of reordering received RLC PDUs based on an RLC sequence number (SN) or a PDCP sequence number (SN)… The out-of-sequence delivery function may include a function of storing the RLC SNs or PDCP SNs of received RLC PDUs, reordering their orders);
determine whether all data fragments of the data payload have been received ([0107]:  recording lost PDCP PDUs, a function of making a status report on lost PDCP PDUs to the transmission side, and a function of requesting the retransmission of lost PDCP PDUs);
if all data fragments of the data payload have been received, store the data fragments in order ([0161]:  t the reception stage may perform an operation of storing the RLC PDU segment, generating a complete RLC PDU by performing a reassembly procedure when the lower edge of the window passes through an RLC serial number corresponding to the RLC PDU segment, transmitting the complete RLC PDU to a higher layer, and discarding RLC PDU segments if a complete RLC PDU is not generated).
However, Kim does not explicitly disclose the data payload transmitted in an ordered sequence from an initial data fragment to a final data fragment; determine if a received data fragment is the first time any data fragment of the data payload has been received, wherein the  received is not initial data fragment; in response to determining that the received data fragment is the first time any data fragment of the data payload has been received, create an agent, the agent 
In an analogous art, Julien discloses the data payload transmitted in an ordered sequence from an initial data fragment to a final data fragment; determine if a received data fragment is the first time any data fragment of the data payload has been received, wherein the  received is not initial data fragment ([0030]:  Although fragments may be received out of order, the session context may be created as soon as the first fragment of a datagram has been received. The session then processes the fragments until the last fragment has been processed, and then the session disappears. The fragment processing is equivalent to the processing that could be done on a fully reassembled datagram, but the datagram is not actually reassembled for processing); ;in response to determining that the received data fragment is the first time any data fragment of the data payload has been received, create an agent, the agent executed as a service and assigned to process fragments of the data payload as fragments are received ([0030], [0046]:  creating a session context when the first fragment is received.  [0054]:  each fragment can be processed by the IP Service Flow Session function);
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Kim to comprise “the data payload transmitted in an ordered sequence from an initial data fragment to a final data fragment; determine if a received data fragment is the first time any data fragment of the data payload has been received, wherein the  received is not initial data fragment; in response to determining that the received data fragment is the first time any data fragment of the data payload has been received, create an agent, the agent executed as a service and assigned to process fragments of the data payload as fragments are received” taught by Julien.
(Julien, [0019]).  

Regarding claim 11, Kim-Julien discloses the IoT device of claim 1, wherein the processor is to execute the stored instructions to: destroy the already existing agent after the data payload has been stored or after a failure in transmission of the data payload has been determined (Julien, [0059]:  The IP Service Flow Session is removed when all related fragments have passed the IP Service Flow Session function).

Regarding claims 12, and 29; the claims are interpreted and rejected for the same reason as set forth in claim 1.

Regarding claim 21, Kim discloses An Internet of Things (IoT) system (Abstract:  present disclosure may be applied to intelligent services based on the 5G communication technology and the IoT-related technology [0120]:  reordering received RLC PDUs based on sequence number) comprising: 
a first IoT device to fragment a data payload into data fragments and to transmit the data fragments ([0176]: the transmission stage determines whether to segment and transmit RLC UM PDUs based on the size of the transmission resource. If it is determined that segmentation transmission is to be performed on any RLC PDU, the transmission stage configures a header including an RLC serial number (e.g., the first segment forms a header not having the same SO field as 2 f-10 or 2 f-20, and the remaining segments form a header having the same SO field as 2 f-15 or 2 f-25); and 
([0121]:  he out-of-sequence delivery function may include a function of reassembling multiple RLC SDUs if one RLC SDU has been originally segmented into the multiple RLC SDUs and received), the second IoT device including: storage to store instructions; and a processor to execute the stored instructions to (fig. 3G, [0325]:   UE includes a radio frequency (RF) processor 3 g-10, a baseband processor 3 g-20, a storage unit 3 g-30, and a controller 3 g-40): 
receive the data fragments of the data payload out of order ([0120]-[0121]:  The in-sequence delivery function may include a function of reordering received RLC PDUs based on an RLC sequence number (SN) or a PDCP sequence number (SN)… The out-of-sequence delivery function may include a function of storing the RLC SNs or PDCP SNs of received RLC PDUs, reordering their orders); 
determine whether all data fragments of the data payload have been received ([0107]:  recording lost PDCP PDUs, a function of making a status report on lost PDCP PDUs to the transmission side, and a function of requesting the retransmission of lost PDCP PDUs); 
Accompanying RCEif all data fragments of the data payload have been received, store the data fragments in order ([0161]:  the reception stage may perform an operation of storing the RLC PDU segment, generating a complete RLC PDU by performing a reassembly procedure when the lower edge of the window passes through an RLC serial number corresponding to the RLC PDU segment, transmitting the complete RLC PDU to a higher layer, and discarding RLC PDU segments if a complete RLC PDU is not generated).
However, Kim does not explicitly disclose the data payload transmitted in an ordered sequence from an initial data fragment to a final data fragment; determine if a received data fragment is the first time any data fragment of the data payload has been received, wherein the 
In an analogous art, Julien discloses the data payload transmitted in an ordered sequence from an initial data fragment to a final data fragment; determine if a received data fragment is the first time any data fragment of the data payload has been received, wherein the received data fragment not the initial data fragment ([0030]:  Although fragments may be received out of order, the session context may be created as soon as the first fragment of a datagram has been received. The session then processes the fragments until the last fragment has been processed, and then the session disappears. The fragment processing is equivalent to the processing that could be done on a fully reassembled datagram, but the datagram is not actually reassembled for processing); in response to determining that the received data fragment is the first time any data fragment of the data payload has been received, create an agent, the agent executed as a service and assigned to process fragments of the data payload as fragments are received ([0030], [0046]:  creating a session context when the first fragment is received.  [0054]:  each fragment can be processed by the IP Service Flow Session function).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Kim to comprise the data payload transmitted in an ordered sequence from an initial data fragment to a final data fragment; determine if a received data fragment is the first time any data fragment of the data payload has been received, wherein the received data fragment not the initial data fragment; in response to determining that the received data fragment is the first time any data fragment of the data 
One of ordinary skilled in the art would have been motivated because it would have enabled for handling datagram fragments in a stream of packets (Julien, [0019]).  

Regarding claim 39; the claim is interpreted and rejected for the same reason as set forth in claim 11.

Regarding claim 44, Kim-Julien discloses the IoT device of claim 1, the processor to execute the stored instructions to provide the message in response to a transmission condition between the IoT device and the device at which the data payload is being fragmented (Kim, [0143]:  The P field is set 1 when a condition in which a transmission stage triggers polling occurs so that a reception stage performs an RLC status report. For example, acknowledgement (ACK)/negative acknowledgment (NACK) information about RLC PDUs received so far may be transmitted to the transmission stage).  

Regarding claims 46, 48, and 50; the claims are interpreted and rejected for the same reason as set forth in claim 44.

Regarding claim 49, Kim-Julien discloses the non-transitory computer readable medium of claim 29, wherein the re-fragmentation includes a change in a size and/or a number of data fragments of the remaining portion of the data payload that has not yet been received (Kim, fig. 2E, [0145]:  If the transmission of the RLC PDUs of 2 e-10 and 2 e-15 fails, the RLC PDUs may be retransmitted. In this case, if a transmission resource is insufficient, the RLC PDUs may be re-segmented like 2 e-20, 2 e-25, and 2 e-30. When the re-segmentation is performed, the SI field and SO field of the newly generated RLC PDUs 2 e-20, 2 e-25, and 2 e-30 may be updated).  

Regarding claim 53, Kim-Julien discloses the IoT device of claim 1, the processor to execute the stored instructions to provide a message to be sent to a device at which the data payload was fragmented, the message to indicated a re-fragmentations of a remaining portion of the data payload that have not yet been received (Kim, [0147]:  a transmission stage may receive an RLC status report from a reception stage and perform retransmission on RLC PDUs for which NACK has been received through the status report.  If the transmission of the RLC PDUs of 2 e-10 and 2 e-15 fails, the RLC PDUs may be retransmitted. In this case, if a transmission resource is insufficient, the RLC PDUs may be re-segmented like 2 e-20, 2 e-25, and 2 e-30).

Regarding claims 54, 55, and 56; the claims are interpreted and rejected for the same reason as set forth in claim 53.

Claims 2, 13, 22, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Julien, as applied to claims 1, 12, 21, 29, in further view Rogers (US 2013/0173716 A1) in further view of Tian et al. (US 2011/0029649 A1).
Regarding claim 2, Kim-Julien discloses the loT device of claim 1.
However, Kim-Julien does not disclose wherein each data fragment includes an indicator of the data type of the data payload, a unique identifier of an originating device of the data payload, a unique identifier of the data payload, a unique identifier of the data fragment, a 
In an analogous art, Rogers discloses wherein each data fragment includes a unique identifier of an originating device of the data payload, a unique identifier of the data payload, a unique identifier of the data fragment, a timestamp of a recording of the data payload (fig. 7, [0060], [0087]:   Packet header information 702 may include the segment ID 704 (e.g. identifier of data fragment), a master data set ID 706 (e.g. identifier of the data payload), a server ID I (e.g. identifier of originating device) , a segment creation time stamp, and a packet creation time stamp 714).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Kim-Julien to comprise “a unique identifier of an originating device of the data payload, a unique identifier of the data payload, a unique identifier of the data fragment, a timestamp of a recording of the data payload” taught by Rogers.
One of ordinary skilled in the art would have been motivated because it would have enabled to optimize the delivery of data to mobile devices (Rogers, [0001]).  
However, Kim-Julien-Rogers does not discloses wherein each data fragment includes an indicator of the data type of the data payload;  and a number of data fragments of the data payload.
In an analogous art, Tian discloses wherein each data fragment includes an indicator of the data type of the data payload;  and a number of data fragments of the data payload ([0025]:   The segment head comprises domains such as a content ID, a segment ID, the number of effective blocks, and a beginning timestamp).

One of ordinary skilled in the art would have been motivated because it would have enabled a plurality of the peer source nodes, configured to store the video service data, and to transmit the video service data to a service requesting node (Tian, [0008]).  

Regarding claims 13, 22, and 30; the claims are interpreted and rejected for the same reason as set forth in claim 2.

Claims 3-4, 14-15, 23-24, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Julien, as applied in claims 1, 12, 21, 29, in further view of Dan et al. (US 2010/0046519).
Regarding claim 3, Kim-Julien discloses the loT device of claim 1.
However, Kim-Julien does not disclose wherein the processor is to execute the stored instructions to: determine if a received data fragment is a last received data fragment of the data payload; and 69AA6453-USdestroy a partial object for the data payload if the received data fragment is the last received data fragment of the data payload.
In an analogous art, Dan discloses wherein the processor is to execute the stored instructions to: determine if a received data fragment is a last received data fragment of the data payload (Dan, [0059]:  determination is made as to whether the last segment in the set terminates on a partial data packet); and 69AA6453-USdestroy a partial object for the data payload if the (Dan, fig. 6A-6B, [0063]:  where the packet delineator retrieves the original data packets from the bundles sent by the segment scheduler. At step 620, the buffers and descriptor entries associated with the segments containing the preserved partial packet are maintained, and the buffers and descriptor entries associated with the remaining segments in the set are flushed out and available for re-use by newly received segments).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Kim-Julien to comprise “wherein the processor is to execute the stored instructions to: determine if a received data fragment is a last received data fragment of the data payload; and 69AA6453-USdestroy a partial object for the data payload if the received data fragment is the last received data fragment of the data payload” taught by Dan.
One of ordinary skilled in the art would have been motivated because it would have enabled a network device for re-ordering segments of segmented flows of a data stream (Dan, [0002]).  

Regarding claim 4, Kim-Julien discloses the IoT device of claim 1.
However, Kim-Julien does not disclose wherein the processor is to execute the stored instructions to: determine if a received data fragment is a last received data fragment of the data payload; and destroy a time to live timer if the received data fragment is the last received data fragment of the data payload.
In an analogous art, Dan discloses wherein the processor is to execute the stored instructions to: determine if a received data fragment is a last received data fragment of the data (Dan, [0059]); and destroy a time to live timer if the received data fragment is the last received data fragment of the data payload (Dan, [0050]-[0051]:  Tracker with timeout. [0057]:  it is determined that additional segments will not be received (option "NO"), the method 500 proceeds to step 534, where Tracker 1 and Tracker 2 are deactivated).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Kim-Julien to comprise “wherein the processor is to execute the stored instructions to: determine if a received data fragment is a last received data fragment of the data payload; and destroy a time to live timer if the received data fragment is the last received data fragment of the data payload.” taught by Dan.
One of ordinary skilled in the art would have been motivated because it would have enabled a network device for re-ordering segments of segmented flows of a data stream (Dan, [0002]).  

  Regarding claims 14, 23, and 31; the claims are interpreted and rejected for the same reason as set forth in claim 3.

Regarding claims 15, 24, and 32; the claims are interpreted and rejected for the same reason as set forth in claim 4.

Claims 5-6, 16-17, 25-26, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Julien, as applied to claims 1, 12, 21, 29,  in further view Menten (US 8,320,372 B2).
Regarding claim 5, Kim-Julien discloses the IoT device of claim 1.

In an analogous art, Menten discloses wherein the processor is to execute the stored instructions to: determine if a received data fragment is the first received data fragment of the data payload (column 14, 4-16:  determine whether the received fragment is the first received fragment for a new packet. In step 608, fragment-handling process 302 searches FP list 306 for a matching packet entry (PE)); create a partial object for the data payload if the received data fragment is the first received data fragment of the data payload (column 14, 13-16:  If a matching PE is not found, then the received fragment is the first fragment received for a new packet. Consequently, at step 610, a new PE is created in FP list 306, and the fields of that PE are initialized); and add the received data fragment to the partial object for the data payload if the received data fragment is not the first received data fragment of the data payload (column 14, 23-26:  if, instead, a matching PE for this fragment is found in FP list 306 at step 608, then, at step 614, the PE action is examined.  Column 15, 5-7:  a new fragment entry (FE) is created for the received fragment and linked to the PE associated with this fragment).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Kim-Julien to comprise “wherein the processor is to execute the stored instructions to: determine if a received data fragment is the first received data fragment of the data payload; create a partial object for the data payload if the 
One of ordinary skilled in the art would have been motivated because it would have enabled to apply filter policies of the rule associated with this PE to the received fragment and any buffered fragment (Menten, column 14, 58-61).  

Regarding claim 6, Kim-Julien discloses the IoT device of claim 1.
However, Kim-Julien does not disclose wherein the processor is to execute the stored instructions to: determine if a received data fragment is the first received data fragment of the data payload; and create a time to live timer if the received data fragment is the first received data fragment of the data payload.
In an analogous art, Menten discloses wherein the processor is to execute the stored instructions to: determine if a received data fragment is the first received data fragment of the data payload (column 14, 4-16:  determine whether the received fragment is the first received fragment for a new packet. In step 608, fragment-handling process 302 searches FP list 306 for a matching packet entry (PE)); and create a time to live timer if the received data fragment is the first received data fragment of the data payload (column 12, 45-50:  TIMEOUT field 446 indicates the time at which the current PE action will expire. When a new PE is created, TIMEOUT is initialized to a value equal to the current system time plus the number of milliseconds specified by either TIME INTERVAL COLLECT field 442 or TIME INTERVAL DISCARD field 444).

One of ordinary skilled in the art would have been motivated because it would have enabled to apply filter policies of the rule associated with this PE to the received fragment and any buffered fragment (Menten, column 14, 58-61).  

Regarding claims 16, 25, and 33; the claims are interpreted and rejected for the same reason as set forth in claim 5.

Regarding claims 17, 26, and 34; the claims are interpreted and rejected for the same reason as set forth in claim 6.

Claims 7, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Julien in view of Menten, as applied to claims 6 and 17, in further view of Agarwal et al. (US 2016/0234127 A1).
Regarding claim 7, Kim-Julien-Menten discloses the IoT device of claim 6.
However, Kim-Julien-Menten does not explicitly wherein the processor is to execute the stored instructions to: determine if a time of the time to live timer has expired; determine if all data fragments have been received; identify that receipt of the data payload is a failure if the time of the time to live timer has expired and all data fragments have not been received.
([0161]-[0163]); determine if all data fragments have been received ([0161]-[0163]); identify that receipt of the data payload is a failure if the time of the time to live timer has expired and all data fragments have not been received (fig. 8, [0161]-[0163]:  If the maximum size of the segment has not been reached ("No" path of block 812), the application determines whether there is a missing packet.  If the timer has expired ("Yes" path of block 826), the application proceeds to block 822, considers the missing packet lost).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Kim-Julien-Menten to comprise “wherein the processor is to execute the stored instructions to: determine if a time of the time to live timer has expired; determine if all data fragments have been received; identify that receipt of the data payload is a failure if the time of the time to live timer has expired and all data fragments have not been received” taught by Agarwal.
One of ordinary skilled in the art would have been motivated because it would have enabled for handling packet reordering at a network adapter (Agarwal, [0001]).  

Regarding claim 19; the claim is interpreted and rejected for the same reason as set forth in claim 7.

Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Julien in view of Menten, as applied to claims 6 and 17, in further view of Huang et al. (US 2019/0327033 A1 – Foreign Priority Date 01/05/2017).

However, Kim-Julien-Menten does not disclose wherein the processor is to execute the stored instructions to: request a re-transmission of one or more fragments of the data payload if the time of the time to live timer has expired.
In an analogous art, Huang discloses wherein the processor is to execute the stored instructions to: request a re-transmission of one or more fragments of the data payload if the time of the time to live timer has expired ([0153]:  The retransmission request includes a serial number of a data packet corresponding to an expired timer, and the retransmission request is used to request to retransmit an unreceived segment of the data packet identified by the serial number).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Kim-Julien-Menten to comprise “wherein the processor is to execute the stored instructions to: request a re-transmission of one or more fragments of the data payload if the time of the time to live timer has expired” taught by Huang.
One of ordinary skilled in the art would have been motivated because it would have enabled to implement segment retransmission and reduce a data packet transmission latency (Huang, [0006]).  

Regarding claim 18; the claims are interpreted and rejected for the same reason as set forth in claim 8.

Claims 10 and 38  are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Julien, as applied to claim 1 and 29, in further view of Luff et al. (US 2017/0070890 A1).
Regarding claim 10, Kim-Julien discloses the IoT device of claim 1.
However, Kim-Julien does not explicitly discloses wherein the processor is to execute the stored instructions to: determine if all data fragments have been received; and verify an integrity of the data payload if all data fragments of the data payload have been received.
In an analogous art, Luff discloses wherein the processor is to execute the stored instructions to: determine if all data fragments have been received; and verify an integrity of the data payload if all data fragments of the data payload have been received (Luff, [0045]:  Before verifying the integrity of the data in a message, a receiving device must wait until the entire message is received, because the receiving device can only generate a corresponding check value once the entire message is received).  
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Kim-Julien to comprise “wherein the processor is to execute the stored instructions to: determine if all data fragments have been received; and verify an integrity of the data payload if all data fragments of the data payload have been received” taught by Luff.
One of ordinary skilled in the art would have been motivated because it would have enabled to verify the integrity of sent data at a receiving device (Luff, [0002]).  

Regarding claim 38; the claim is interpreted and rejected for the same reason as set forth in claim 10.

Claims 27, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Julien, as applied to claim 21 and claim 29, in further view of Agarwal et al. (US 2016/0234127 A1).
Regarding claim 27, Kim-Julien discloses the IoT system of claim 21.
However, Kim-Julien does not disclose determine if a time of the time to live timer has expired; and identify that receipt of the data payload is a failure if the time of the time to live timer has expired.
In an analogous art, Agarwal discloses determine if a time of the time to live timer has expired; and identify that receipt of the data payload is a failure if the time of the time to live timer has expired (fig. 8, [0161]-[0163]:  If the maximum size of the segment has not been reached ("No" path of block 812), the application determines whether there is a missing packet.  If the timer has expired ("Yes" path of block 826), the application proceeds to block 822, considers the missing packet lost).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Kim-Julien to comprise “determine if a time of the time to live timer has expired; and identify that receipt of the data payload is a failure if the time of the time to live timer has expired” taught by Agarwal.
One of ordinary skilled in the art would have been motivated because it would have enabled for handling packet reordering at a network adapter (Agarwal, [0001]).  

Regarding claim 35; the claim is interpreted and rejected for the same reason as set forth in claim 27.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Julien in view of Agarwal, as applied to claim 35, in further view of Huang et al. (US 2019/0327033 A1 – Foreign Priority Date 01/05/2017).
Regarding claim 36, Kim-Julien-Agarwal discloses the non-transitory computer readable medium of claim 35.
However, Kim-Julien-Agarwal does not disclose comprising instructions that, when executed, direct a processor to: request a re-transmission of one or more fragments of the data payload if the time of the time to live timer has expired. 
In an analogous art, Huang discloses comprising instructions that, when executed, direct a processor to: request a re-transmission of one or more fragments of the data payload if the time of the time to live timer has expired ([0153]:  The retransmission request includes a serial number of a data packet corresponding to an expired timer, and the retransmission request is used to request to retransmit an unreceived segment of the data packet identified by the serial number).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Kim-Julien-Agarwal to comprise “comprising instructions that, when executed, direct a processor to: request a re-transmission of one or more fragments of the data payload if the time of the time to live timer has expired” taught by Huang.
One of ordinary skilled in the art would have been motivated because it would have enabled to implement segment retransmission and reduce a data packet transmission latency (Huang, [0006]).  

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Bender US 2018/0159951 A1: Source Prioritized Useful Sub-Payload Computer Data Transmission. 
Moraru et al., US 10,462,218 B1: System and Method for Sending Proposals Within A Distributed State Machine Replications System.
Huang et al., US 2019/0327033 A1:  Segment Retransmission Method and Apparatus.

Conclusion         
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/SHEAN TOKUTA/Primary Examiner, Art Unit 2446